Citation Nr: 1214450	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to June 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in May 2009, and a substantive appeal was timely received in June 2009.  

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran testified that his bilateral hearing loss increased in severity since his last VA audiological examination in June 2010.  In statements and testimony, the Veteran related that he had to retire early because he feared he would be fired because his hearing loss interfered with his job in production operations for an oil company.  He explained that he often could not hear people on the telephone and clients complained to his supervisor, which caused him to get a poor performance evaluation.  In a statement received in January 2012, the Veteran' s spouse indicated that he does not hear what she is saying unless he is next to her or looking at her.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. As a component to the underlying claim for an increased (compensable) rating for bilateral hearing loss, inform the Veteran of the requirements for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), and permit the Veteran an opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary

2. Provide the Veteran with a VA audiological examination, to determine the current severity of his service-connected bilateral hearing loss.  The examiner should review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.

The examiner should provide a full description of the effects of the Veteran's hearing loss on his employment and daily life.  Particular emphasis should be placed upon any manifest functional effects or limitations of activity alleged by the Veteran.

The examiner should also comment on whether it is at least as likely as not that the Veteran's bilateral hearing renders him incapable of performing the mental and physical acts required for employment.

The examiner should provide a rationale for the opinion that takes the Veteran's reports into consideration.

3. After the above development has been completed, readjudicate the claim for an increased (compensable) rating for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), including whether the requirements for invoking the procedures for referral to the VA's Director of Compensation and Pension or Under Secretary for Benefits have been met.

4. If the claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


